In an action in which plaintiff has been granted a divorce decree which deferred the issues of alimony, child support, counsel fees and property division for further application to the court, defendant appeals from an order of the Supreme Court, Kings County, entered February 25, 1971 and made upon such post-*601judgment application, which inter alia granted relief to plaintiff upon such issues. Order modified, on the law, by (1) inserting in the first decretal paragraph thereof, immediately after the provision that plaintiff’s motion is “ granted ”, the following: “ only to the extent specified below ”; (2) striking therefrom the second, third and fourth decretal paragraphs; and (3) adding thereto the following decretal paragraph: “ and it is further Ordered, that all questions relating to alimony, child support and counsel fees be and hereby are remanded to the Family Court, Kings County, for a complete investigation concerning the circumstances of the defendant and for determination of said questions As so modified, order affirmed, without costs. In view of the conflicting affidavits on the issue of defendant’s financial circumstances, and the failure of plaintiff to make any showing of defendant’s present earnings, it was an improvident exercise of discretion to make an award of alimony, child support, or counsel fees without a plenary hearing on such issues. Martuseello, Acting P. J., Grulotta, Christ, Brennan and Benjamin, JJ., concur.